TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00623-CV



                       In re Oak Creek Homeowners Association, Inc.


                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                            MEMORANDUM OPINION


               Relator Oak Creek Homeowners Association, Inc. (Oak Creek), has filed a petition

for writ of mandamus compelling the district court to sign a default foreclosure order. See Tex. R.

Civ. P. 736.7. The district court has filed a response advising that it has since signed a default

foreclosure order in the underlying proceeding. The district court’s order affords Oak Creek the

relief it seeks through mandamus. Accordingly, we dismiss the petition as moot.




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Filed: October 10, 2013